            Case 6:19-cv-01956-MK      Document 1       Filed 12/02/19        Page 1 of 6

Thomas Parker                                               FILED 02 DEC 2 1915:Ci'? USf!l}ORE
Plaintiff, prose
2930 Matt Drive
Eugene, OR 97408
541-295-9684
tspivaparks@gmail.com




                             UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                     EUGENE DMSION




 THOMAS PARKER                                     Case No.:    (Q '.lq~c.v-     \951o- MK
                Plaintiff,                         COMPLAINT
                                                   (disability discrimination)
       v.
                                                   42 USC 12112 and 12203
 LINN-BENTON COMMUNITY
 COLLEGE,                                          AMOUNT PRAYED FOR: $522,000


                Defendant.




       PLAINTIFF, appearing prose, bring this COMPLAINT against Defendant and alleges as

follows:

                                             1.

       At all times material to this complaint, Plaintiff has resided in the Eugene Division of the

District of Oregon, Defendant is a public college operating in the Eugene Division of.the District

of Oregon that employees more than 15 people, and the events giving rise to this Complaint

occurred in the Eugene Division of the District of Oregon, making venue in this Court proper,

per ORCP 4. This Court has original jurisdiction of the federal claims contained in this

Complaint pursuant to 28 USC 1331.


COMPLAINT
Page 1 of6
           Case 6:19-cv-01956-MK           Document 1       Filed 12/02/19      Page 2 of 6

                                               2.

       In the summer of 2017, Plaintiff was employed by Defendant as a Media Technician III.

In June of 2017, Plaintiff was rear-ended while driving a vehicle in the course of his employment

with Defendant. Plaintiff suffered injuries to his L4 and L5 vertebrae and has suffered from

serious back pain ever since this accident. This injury has prevented Plaintiff from engaging in

certain activities of daily life, including (but not necessarily limited to) his ability to work

without reasonable accommodation.

                                               3.

       Plaintiff timely filed a worker's compensation claim and went back to work immediately

after the accident. However, after a few weeks, it became evident that Plaintiff's injuries were

preventing him from working the same schedule he had worked before the accident so he went

on extended leave for approximately six weeks.

                                               4.

       Upon returning to work, Plaintiff requested a reasonable accommodation in the form of a

modified work schedule. Plaintiff requested to work three days per week, with one day off in

between each work day. This schedule was recommended to Defendant by Plaintiff's treating

physician. Plaintiff's previous schedule was five days per week, all in a row.

                                               5.

       Defendant initially denied Plaintiff's request, but they did offer Plaintiff other work

schedules. Plaintiff tried working these various schedules in good faith, but his injuries

prevented him from doing so without experiencing extreme pain. Plaintiff (as recommended by

his physician) needed a day off in between work days to rest his back.

                                               6.

       On more than one occasion throughout 2017-18, Human Resources representative Kathy

Withrow (an employee of Defendant) instructed Plaintiff to go to a different physician and lie

COMPLAINT
Page 2 of6
             Case 6:19-cv-01956-MK        Document 1       Filed 12/02/19      Page 3 of 6

about having filed a worker's comp claim, in order to get approval to return to work without

restrictions. She also directed him to see a physician and omit accident details in order to forgo

SAIF covering his injury in favor of personal insurance covering recovery.

                                              7.

       In September of 2018, Defendant terminated Plaintiff, claiming that his modified work

schedules were causing an undue hardship on the operation of the department Plaintiff worked

in. Defendant claimed that Plaintiff's schedule modifications were causing interference with

vacation time for other employees and increasing the overtime that other employees had to work.

Upon information and belief, none of these alleged problems existed or, if they did exist, they did

not create an undue hardship on Defendant.

                                              8.

       Immediately after his termination, Plaintiff contacted his union representative and a union

attorney discussed Plaintiff's termination with Defendant. It was thereafter agreed that Plaintiff

would be conditionally re-hired for 30 days, working every Monday, Wednesday, and Friday for

8 hours each day. While on this schedule, Plaintiff completed all of his assignments without

issue. Upon information and belief, this schedule did not create an undue hardship on

Defendant.



                                              9.

       After Plaintiff's 30-day trial period was over, Defendant informed Plaintiff that they

would not be continuing his employment and he was fired again. Ms. Withrow informed

Plaintiff that he must be available to work full time without any restrictions ifhe was to keep his

job. Upon information and belief, Defendant's termination of Plaintiff was motivated in part due

to Plaintiff trying to avail himself of federal anti-discrimination statutes and/or filing a complaint

with federal and state agencies.

COMPLAINT
Page 3 of 6
           Case 6:19-cv-01956-MK         Document 1       Filed 12/02/19      Page 4 of 6

                                              10.

       At the time of his second termination, Plaintiff was offered a severance package, but he

refused to accept it. One of the terms of this severance was that Plaintiff had to agree not to

apply for any other jobs with Defendant, even ifhe was qualified and physically able to do the

job. Plaintiff asked Ms. Withrow why this was a requirement of the severance and she informed

him that Defendant would not hire any previously injured worker because Defendant assumed

that they would be more likely to get injured again in the future causing financial hardships to

the college via work-comp claims.

                                              11.

       Plaintiff subsequently filed a discrimination complaint with Oregon's Bureau of Labor

and Industries (BOLi). BOLi subsequently issued Plaintiff a right to sue letter, which included a

right to appear to the Equal Employment Opportunity Commission (EEOC). Plaintiff appealed

to the EEOC, which subsequently issued a right to sue letter on or around September 8th, 2019.



                                     CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF
                      (failure to reasonably accommodate - 42 USC 12112)

                                              12.

       Plaintiffs re-allege and incorporate Paragraphs 1-11 as if fully set forth here.

                                             13.

       Defendant's failed to offer Plaintiff a modified work schedule, as described above, which

constitutes discrimination based on Plaintiff's disability. Defendant's actions have caused

Plaintiff $372,000 in economic damages, representing 6 years in lost wages and benefits, and

$150,000 in non-economic damages due to pain, suffering, humiliation, and inconvenience.


                               SECOND CLAIM FOR RELIEF

COMPLAINT
Page4 of6
           Case 6:19-cv-01956-MK          Document 1       Filed 12/02/19     Page 5 of 6

                           (disability discrimination-42 USC 12112)
                                             14.

       Plaintiffs re-allege and incorporate Paragraphs 1-11 as if fully set forth here.

                                             15.

       Defendant terminated Plaintiff due to his disability, as described above. Defendant's

actions have caused Plaintiff$372,000 in economic damages, representing 6 years in lost wages

and benefits, and $150,000 in non-economic damages due to pain, suffering, humiliation, and

inconvenience.

                                 TIDRD CLAIM FOR RELIEF
                           (disability discrimination - 42 USC 12112)
                                              14.

       Plaintiffs re-allege and incorporate Paragraphs 1-11 as if fully set forth here.

                                              15.

       Defendant stating that they would not rehire Plaintiff (even for a job that he was qualified

for and able to perform) because he had been previously injured constitutes disability

discrimination. Defendant's actions have caused Plaintiff$372,000 in economic damages,

representing 6 years in lost wages and benefits, and $150,000 in non-economic damages due to

pain, suffering, humiliation, and inconvenience.

                               FOURTH CLAIM FOR RELIEF
                                   (retaliation - 42 USC 12203)
                                              14.

       Plaintiffs re-allege and incorporate Paragraphs 1-11 as if fully set forth here.

                                             15.

       Defendant's terminated Plaintiff due to his efforts to avail himself of federal disability

protections and/or because Plaintiff filed a claim with BOLi and the EEOC. Defendant's actions

have caused $372,000 in economic damages, representing 6 years in lost wages and benefits, and

$150,000 in non-economic damages due to pain, suffering, humiliation, and inconvenience.


COMPLAINT
Page 5 of6
         Case 6:19-cv-01956-MK          Document 1        Filed 12/02/19    Page 6 of 6




                                   PRAYER FOR RELIEF

                                            16.

      WHEREFORE, Plaintiff requests the following relief:

       -A money award judgment entered against Defendants for $522,000, representing the

       following:

       -$150,000 in non-economic damages.

       -$372,000 in economic damages.

       -All reasonable costs and attorney's fees that may be incurred as a result of bringing this

       action, pursuant to 42 use 12205.

      -Any and all other relief the Court deems just and reasonable under the circumstances.




      Respectfully submitted on: 12/02/2019




                                           By:=----::=--=--------
                                             Thomas Parker
                                                  Plaintiff, prose
                                                  2930 Matt Drive
                                                  Eugene, OR 97408
                                                  541-295-9684
                                                  tspivaparks@gmail.com




COMPLAINT
Page 6 of6
